This court is of opinion that there is sufficient evidence in the case to require submission to the jury of the question of false and fraudulent representations by defendant McGinley as an inducing cause for the contract between plaintiff and defendant Langevin. As McGinley was the agent of Langevin, and the latter took the fruits of MeGinley’s activities, the principal is liable for whatever fraud the agent may have perpetrated in the transaction. (Taylor v. Commercial Bank,, 174 N. Y. 181; Mayers. Bean, 115 id. 556, 561.) The judgment and order are, therefore, reversed on reargument and a new trial is granted, costs to abide the event. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred.